Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered September 6, 2001, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal facilitation in the fourth degree, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his conviction was not improperly based solely upon the uncorroborated testimony of an accomplice (see CPL 60.22 [1]). Rather, there was corroborative evidence that the defendant provided the shooter with a disguise and a gun shortly before the shooting, that the defendant was at the scene of the shooting, and that he had a motive to have the victim shot (see People v Breland, 83 NY2d 286 [1994]; People v Hudson, 51 NY2d 233 [1980]; People v Robinson, 297 AD2d 296 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
*615The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.